                                              Case 3:19-cv-04923-SI Document 27 Filed 12/11/19 Page 1 of 2



                         1 ARTHUR A. HARTINGER (SBN 121521)
                              ahartinger@publiclawgroup.com
                         2    IAN T. LONG (SBN 290975)
                              ilong@publiclawgroup.com
                         3    RYAN P. MCGINLEY-STEMPEL (SBN 296182)
                              rmcginleystempel@publiclawgroup.com
                         4    RENNE PUBLIC LAW GROUP LLP
                              350 Sansome Street, Suite 300
                         5    San Francisco, California 94104
                              Telephone: (415) 848-7200
                         6    Facsimile: (415) -848-7230

                         7 Attorneys for Defendants
                              TIMOTHY WHITE, Chancellor; SARAH CLEGG, Title
                         8    IX Coordinator, Sonoma State University; JOYCE
                              SUZUKI; WILLIAM KIDDER; JESSE ANDREWS
                         9
                         10
                         11                                    UNITED STATES DISTRICT COURT

                         12                                   NORTHERN DISTRICT OF CALIFORNIA

                         13
                         14   JANE DOE,                                      CASE NO. 19-cv-4923
RENNE PUBLIC LAW GROUP




                         15                      Plaintiff,                  DEFENDANTS’ NOTICE OF ERRATA
    Attorneys at Law




                         16              v.

                         17   TIMOTHY WHITE, Chancellor; SARAH               Complaint Filed: August 15, 2019
                              CLEGG, Title IX Coordinator, Sonoma State
                         18   University; JOYCE SUZUKI; WILLIAM
                              KIDDER; JESSE ANDREWS,
                         19
                                                 Defendants
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                                                              -1-
                               DEFS.’ NOT. OF ERRATA                                                            CASE NO. 19-CV-4923
                              228116.1
                                            Case 3:19-cv-04923-SI Document 27 Filed 12/11/19 Page 2 of 2



                         1 TO THE COURT, PLAINTIFF AND HER ATTORNEYS OF RECORD:
                         2               PLEASE TAKE NOTICE that defendants Timothy White, Joyce Suzuki, Sarah Clegg, William

                         3 Kidder and Jesse Andrews (“Defendants”) hereby notifies the Court and Plaintiff of certain typographical
                         4 errors in the Defendants’ Memorandum of Points and Authorities in Support of Motion to Dismiss, filed
                         5 on November 22, 2019 (Dkt. 25). Defendants hereby submit as Exhibit A Defendants’ Memorandum of
                         6 Points and Authorities in Support of Motion to Dismiss [Errata], making the following amendments:
                         7               Table of Contents and Table of Authorities: Changing the page numeration to roman numerals

                         8               and amending citations;

                         9               Remainder of brief: Changing general page numeration to reflect changes to tables’ page

                         10              numeration;

                         11              Former pg. 20, ln. 11 & former pg. 22, ln. 16: Changing “Kansa” to “Kansas;”

                         12              Cover page and signature page: Changing “JOYC” to “JOYCE;”

                         13              Signature page: Changing “/s/ Arthur H. Hartinger” to “/s/ Arthur A. Hartinger.”

                         14              The remainder of the brief remains the same.
RENNE PUBLIC LAW GROUP




                         15
    Attorneys at Law




                         16
                         17    Dated: December 11, 2019                                    RENNE PUBLIC LAW GROUP

                         18
                                                                                           By: /s/ Arthur A. Hartinger
                         19                                                                    ARTHUR A. HARTINGER
                         20                                                                Attorneys for Defendants
                                                                                           TIMOTHY WHITE, Chancellor; SARAH
                         21
                                                                                           CLEGG, Title IX Coordinator, Sonoma State
                         22                                                                University; JOYCE SUZUKI; WILLIAM
                                                                                           KIDDER; JESS ANDREWS
                         23
                         24
                         25
                         26
                         27
                         28
                                                                                     -2-
                               DEFS.’ NOT. OF ERRATA                                                                    CASE NO. 19-CV-4923
                              228116.1
